t c summary opinion united_states tax_court charlie daniel turner jr and sandra lovell turner petitioners v commissioner of internal revenue respondent docket no 13082-99s filed january charlie daniel turner jr sandra lovell turner pro sese linda j wise for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined deficiencies in and an addition to petitioners’ federal income taxes as follows year deficiency sec_6651 a dollar_figure -- big_number dollar_figure big_number -- the issues for decision are whether expenses listed on schedule c profit or loss from business included with petitioners’ federal_income_tax return for each year in issue were incurred in an activity for profit whether income received and expenses_incurred during by petitioners’ daughter are properly reportable on petitioners’ return for that year and whether petitioners had reasonable_cause for failing to file a timely return background some of the facts have been stipulated and are so found petitioners are husband and wife they filed a joint federal_income_tax return for each year in issue at the time the petition was filed petitioners resided in ardmore alabama references to petitioner are to charlie daniel turner petitioner has a doctorate in aerospace engineering at all relevant times he was employed on a full-time basis as an aerospace engineer by nichols research corporation nichols research he was required to travel extensively in connection with this employment his traveling expenses including transportation_expenses were paid or reimbursed by his employer during the summer of several close friends of petitioners’ son were killed in an automobile accident petitioners’ son was supposed to have been with his friends at the time but wasn’t in december of that year petitioners’ residence and much of its contents were destroyed by fire these two events had a significant effect on petitioners’ lives and lifestyle petitioner described the above tragedies as an unhappy string of events that led him and his wife to the conclusion that they needed to get more out of life before it was too late petitioners’ catharsis began with an automotive buying spree that included several performance cars including a mustang and two firebirds one for petitioner and one for his son ’ petitioner’s interest in performance cars especially ford mustangs led him to open-road racing ’ a form of automobile racing that he first learned about in a magazine article in petitioner established turtle performance an unincorporated association in order to pursue his interests ' see lawrence mustang lifestyles terminal velocity mustang monthly date this is a form of car racing that involves driving over a mile stretch of a public highway that has been closed to traffic in the unlimited class the car that completes the course in the least amount of time is the winner q4e- in performance automobiles and apparently speed at first petitioner maintained a separate checking account and credit card account for turtle performance however by the years in issue expenditures attributable to turtle performance were paid from or charged to petitioners’ personal accounts during the years in issue a typical open-road race event required an entry fee of dollar_figure more or less but there were no cash prizes for the class winners entrants apparently competed for trophies and bragging rights eventually petitioner founded the national open road race association norra to publicize the sport steeda autosports steeda is one of several nationally known after-market performance tuners of ford automobiles steeda is located in pompano beach florida and offers its products and services to the general_public in date in what is described as an uncharacteristic surge of spontaneity petitioner ordered a mustang cobra from a ford dealer but had the car shipped directly from ford’s dearborn assembly plant to steeda petitioner intended to compete in open-road racing with this car and to this end directed that steeda make certain modifications to the stock mustang the modifications were made and sometime during see id - - the mustang was delivered to petitioner the mustang was street legal and used by petitioners for personal purposes but it was modified by steeda pursuant to petitioner’s specifications so that it could be used to compete in open-road racing petitioner decided that the value of the mustang or similarly modified mustangs depended upon the car’s ability to perform petitioner’s goal was to set the land speed record for a street-legal car on a public highway to this end he entered the mustang in various open-road racing events during the years in issue at first the events were few and far in between-- twice a year on desert highways in nevada later the events were held three or four times a year on rural highways in texas as well as in nevada petitioner lived in alabama at the time he owned a trailer and tow vehicle chevrolet suburban capable of transporting the mustang and he either drove or towed his mustang to the racing events occasionally petitioner leased the suburban and trailer to others mostly friends or acquaintances who used the equipment to transport cars to various racing or track testing events from time to time the location of a racing event coincided with a business trip that petitioner was required to make as an employee of nichols research when this occurred petitioner was reimbursed for his traveling expenses by his employer -- - petitioner attempted to generate publicity for his modified mustang by writing articles and info-ads for various automobile periodicals following the years in issue he offered the mustang for sale in one advertisement petitioner indicated that he had invested dollar_figure in the car and would consider reasonable offers later after the examination that led to this case began petitioner advertised the car for sale at prices that varied depending upon the anticipated speed achievements of the car for example if the car was sold ready for its next test run then the price would be dollar_figure but if the car set the record sought by petitioner it would be offered for sale at dollar_figure according to an article in the date edition of car and driver the current version of a steeda modified mustang then designated the steeda q sold for approximately dollar_figure including the cost of the mustang and steeda modifications see webster car and driver date on date petitioner was seriously injured ina motorcycle accident he was hospitalized until date he was unable to walk without assistance until date the date of his daughter’s wedding he returned to work for nichols research sometime in date in date shortly after petitioner was released from the hospital mrs turner was diagnosed with a serious illness she was involved with planning her daughter’s wedding at the - time she received medical attention for her illness until the middle of petitioners’ and joint federal_income_tax returns were timely filed taking into account extensions their joint federal_income_tax return was due on or before date but it was not filed until date each return includes a schedule c for turtle performance the following items are reported on the schedules c year income dollar_figure dollar_figure dollar_figure total expense big_number deductions net profit big_number big_number big_number or loss the income for is attributable to leasing fees charged for_the_use_of petitioners’ tow vehicle and trailer for the most part the incomes reported for and consist of travel expense reimbursements petitioner received from nichols research some of the travel expense deductions claimed on the schedules c involve those trips when an open-road racing event coincided with petitioner’s travel obligations as an employee of nichols research on schedules c included with their federal_income_tax returns from the year that turtle performance was --- - established through the years in issue until petitioners reported net losses totaling over dollar_figure from that activity the activity did not generate a profit in any of those years in petitioners’ daughter was employed to some extent as a model and actress the income and expenses attributable to petitioners’ daughter’s employment are reported on petitioners’ return the examination of petitioners’ returns for the years in issue began not later than date in the notice_of_deficiency that resulted from the examination of those years respondent disallowed the loss attributable to turtle performance claimed for each year because according to respondent the activity was not engaged in for profit in any of those years for respondent also determined that petitioners improperly included their daughter’s income and expenses on their return respondent further determined that petitioners did not have reasonable_cause for failing to file a timely return discussion according to petitioners turtle performance is and was at all relevant times a trade_or_business therefore petitioners argue the expenses and or losses_incurred in that activity are the provisions of sec_7491 are therefore not applicable --- - deductible under sec_162 and or sec_165 respondent argues that turtle performance was not a trade_or_business during any of the years in issue because petitioner did not engage in that activity with the requisite profit objective according to respondent expenditures attributable to that activity are only deductible as allowed by sec_183 for the following in general sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business in the case of an individual sec_165 generally allows a deduction for any losses_incurred in a trade_or_business in relevant part sec_183 states a general_rule --in the case of an activity engaged in by an individual or an s_corporation if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section b deductions allowable ---in the case of an activity_not_engaged_in_for_profit to which subsection a applies there shall be allowed-- the deductions which would be allowable under this chapter for the taxable_year without regard to whether or not such activity is engaged in for profit and a deduction equal to the amount of the deductions which would be allowable under this chapter for the taxable_year only if such activity were engaged in for profit but only to the extent that the gross_income derived from such activity for the taxable_year exceeds the deductions allowable by reason of paragraph continued -- - reasons we agree with respondent the term trade_or_business is not precisely defined in the internal_revenue_code or the regulations promulgated thereunder however it is well established that in order for an activity to be considered a taxpayer’s trade_or_business for purposes relevant here the activity must be conducted with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 after careful consideration we are not persuaded that petitioner’s primary purpose for engaging in turtle performance was for income or profit the test of whether a taxpayer conducted an activity for profit is whether he or she entered into or continued the activity with the actual or honest objective of making a profit see 94_tc_41 78_tc_642 affd without continued c activity_not_engaged_in_for_profit defined ---for purposes of this section the term activity_not_engaged_in_for_profit means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 we note that for years and income reported on the schedules c actually includes employee_business_expense reimbursements improperly characterized as income from turtle performance - published opinion 702_f2d_1205 d c cir sec_1 a income_tax regs the taxpayer’s profit objective for each year in which the activity is conducted must be bona_fide taking into account all of the facts and circumstances see keanini v commissioner supra pincite dreicer v commissioner supra pincite 72_tc_411 affd without opinion 647_f2d_170 9th cir bessenvyey v commissioner 45_tc_261 affd 379_f2d_252 2d cir sec_1_183-2 and b income_tax regs more weight is given to objective facts than to the taxpayer’s statement of his intent see 72_tc_659 sec_1 a income_tax regs the following factors which are nonexclusive are considered in the determination of whether an activity is engaged in for profit the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and elements of personal pleasure or recreation see sec_1 b income_tax regs no one factor is determinative in and of itself and our conclusion with respect to petitioner’s profit objective does not depend upon merely counting those factors that suggest the presence of a profit objective and comparing that number to the number of factors that indicate the opposite see id we see little benefit in specifically discussing each factor instead attached as an appendix to this opinion is the article from mustang monthly previously cited in this opinion the article discusses petitioner’s background the circumstances surrounding the acquisition of his modified mustang open-road racing in general petitioner’s involvements and achievements in the sport and to some extent petitioner’s future plans the article was received into evidence as petitioners’ exhibit and compels us to reject their contention that turtle performance was a trade_or_business during the years in issue petitioners point to the amount of time and money petitioner has spent in connection with turtle performance and argue that both are indicative of a profit objective as we view the matter the time that petitioner put into the activity given his obvious interest in performance cars 1s no more indicative of a profit objective than a passionate pastime similarly the money expended suggests little other than to confirm what is commonly acknowledged that is car racing at any level is an expensive proposition ’ lastly giving little weight to petitioner’s offer to sell the mustang at prices that increased based upon the accomplishments achieved we have serious doubts whether the value of the mustang would ever exceed the cumulative losses_incurred by petitioners over the history of turtle performance it follows that respondent’s adjustments disallowing the net_loss claimed on the schedule c for turtle performance for each year in issue are sustained petitioners’ return also includes a schedule c reporting income earned and expenses_incurred by their minor child respondent determined that neither the income nor the expenses are properly reported on petitioners’ joint_return we agree in general amounts received in respect of services rendered by a child are includable in the child’s income and not in the income of the child’s parents sec_73 furthermore expenditures attributable to such income are generally treated as paid_or_incurred by the child sec_73 respondent’s adjustments in this regard are therefore sustained taking into account successive extensions petitioners’ joint federal_income_tax return was due on or before october ’ the late colin chapman founder and guiding force of lotus cars ltd 1s rumored to have said that he made a small fortune from automobile racing the problem according to mr chapman was that when he started racing he had a large fortune but not filed until date see sec_6072 sec_6081 according to petitioners the addition_to_tax that would otherwise result from their failure_to_file a timely return is not applicable because the failure was due to reasonable_cause namely the poor health of each and not due to willful neglect see sec_6651 petitioner was seriously injured in a motorcycle accident shortly before petitioners’ return was due furthermore at about the same time mrs turner was diagnosed with and treated for a life-threatening illness we appreciate the severity of petitioners’ health problems during the relevant time and recognize that a serious illness can constitute reasonable_cause for the failure_to_file a timely return see eg fambrough v commissioner tcmemo_1990_104 nevertheless in this case we note that petitioners’ health problems did not prevent them from performing or maintaining other activities for example during the period between the due_date and filing_date petitioner returned to work mrs turner apparently remained employed and the wedding of petitioners’ daughter was planned and took place petitioners obviously had competing demands on their time around the due_date of their return and they were entitled to prioritize those demands in a manner that best suited their interests however as we noted in wilkinson v commissioner tcmemo_1997_410 a taxpayer’s selective -- - inability to meet his or her tax obligations when he or she can carry on normal activities does not excuse a late filing respondent’s imposition of the addition_to_tax under sec_6651 for is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent bviously uncomfortable with the tiny casino's neon and slot-machine demeanor charlie turner and side- hick mike smiley are out the door about seven minutes after a pre-blublocker nevada cocktail reception begins minutes later turner and smiley are sipping diet cola swatting mos- quitoes and watching as turner's '93 steeda cobra poses for photos beside a deserted high- way if we can find a little breeze they can't stick to us turner says as he swats at a blood- sucker ordered in november of charlie tumer knew exactly what he wanted like the shelby r-models of the idea that stuck in the back of his mind was to have new svt mustang cobra delivered race- ready from his local dealer woody anderson ford but since such a car could not be built by the factory until ford built the cobra rs later in charlie had the dealer handle the special order of race options prior to his delivery with help from eddie buck of woody anderson ford performance-orient- ed steeda options were included in the orig- inal purchase agreement becanse of that or- der the cobra was sent directly from the dearborn assembly plant to steeda autosports in pompano beach florida with the help of steeda’s steve chapman the cobra became steeda cobra number one not- date mustang monthly - - - appendix charlie turner's 160mph steeda cobra is for new adventures on the road of life article by ed lawrence photographs by ed lawrence and sandy turner ed by the steeda serialization sc001 beyond the hoopla of any serialized per- formance mustang exists the hardware in addition to the 300hp steeda engine upgrade using a smart selection of ford motorsport components steeda added a spsi vortech supercharger an external oil cooler and the tasteful addition of cobra emblazoned valve covers underpinnings abound as the steeda suspension package includes sport springs a strut tower brace a g-trac brace and a urethane bushing kit other suspension mod- ifications include a steeda adjustable rear swaybar tokico illumina five-way adjustable shocks and struts and a 17x8 5-inch wheel and tire combination using steeda's hexcentric wheels turner and smiley roll away from the roadside photo shoot toward ely a whistle stop miles north of las vegas while choking down supper at a formica-and-plastic-plate din- er the evening’s stillness is disturbed as the streets come alive with the sounds of cars drivers descend from the cocktail party in droves for rodger ward's high-speed road race an event that has been cleverly disguised as a timed speed event acro sec_90 miles of nevada state highway turner's presence hawer- er is more than that of the standard thrill seek- er who participates in such antics turner's rea- son for being here reflects a lifestyle change that began for him and his family in late charlie says an unhappy string of events lead my wife sandy and i to the con- clusion that we needed to get more out of life before it was too late the lanky turner in uncharacteristic fashion allows a personal side to show when he tells the story of his son's two closest friends who were killed in an auto accident josh was supposed to be with them charlie says solemnly as charlie continues he tells that six months later on the day after christmas we lost everything we owned when our house burned to the ground but something helped the family regroup - the enlighten- ment to live life to the fullest for the elder turner automobiles became a remedy to life's problems an automotive buying spree found the tumers the willing owners of six performance cars a pair of firebirds for fa- ther and son two mustangs purchased the same day as the firebirds and later a cou- ple of mitchell daytona camaros charlie’s goal is to connect the pair of small dots on the map labeled lund and hiko averaging miles per hour i was going to enter pincitemph but after evaluating the road he describes as basically straight with a few big sweepers i decided to speed it up a bit due in part to the vortech supercharger’s torque capabilities charlie feels it will be pretty easy to maintain that 140mph average eleven months after the fire in another uncharacteristic surge of spontaneity the methodical 47-year-old aeronautical engi- neer ordered his hot mustang at that time charlie says i realized i didn't know any- thing about performance driving that's a startling revelation from a guy whose ap- proach to pitching in a softball league was to construct a practice field in his backyard in order to develop eight different pitches the engineer's approach you know he jokes while most drivers have a navigator timer riding shotgun charlie has methodically plot- ted six road markers and will rely on three stop- watches and a crib sheet taped to the steering wheel to get him to the finish line in exactly minutes despite the amateur status of the com- petition winning speeds are typically within one mile per hour of targets - any greater de- viation could mean that turner won't be taking a trophy home to the farm in ardmore alabama during the six-month waiting_period be- fore the steeda cobra was delivered charlie filled his spare hours with track time at a _ skip barber driving school i had to repeat the basic course - the instructors were - speaking a foreign language and i didn’t get the message charlie's eyes widen as he de- scribes a zen-like experience the second time he went through driving school during a warm-up lap it was as if someone had opened a door for me - all the information now made sense le in order to make the minute passage - a second long day is spent awaiting technical inspection of the vehicles while the cars are displayed on ely's streets locals kick tires min- gle with drivers and vote on the prettiest and most unusual cars entered in the event as _ the two sole tech inspectors evaluate each of the - cars turner grows impatient with the de- lays that is due in part to the discovery of a potential problem thankfully he was up be- fore the roosters making it easy to be first in line for tech-in which began pincite am by am the steeda cobra has been inspected and turner heads for the local ford dealer to investigate a potential alternator problem ae no luck it's saturday and no one’s inter- ested in finding solutions turns out the official - ace car for the race which is to be donated pincite pm has everyone's attention in the dealer- ship turns out that an unidentified driver went terminal velocity sr closed lund hiko may am to 2pm thru traffic use us airborne with the car into the sagebrush at some- thing over mph turner's calculated and methodical ap- proach to both the purchase and the race preparation of the steeda cobra are mirror images of the methods he employed in the late '70s when evaluating the aeroelastic systems on fighter plane wings turner ex- plains we were just trying to design wings that would stay attached to the planes at high speeds under all types of flying condi- tions his success with the tough assign- ment took him to another airplane builder whose planes were coming unglued in mid-flight he was charged with the re- sponsibility for finding the cause the solution turner hopes is a new bat- tery which apparently solves the alternator problem back on the tarmac the cobra poses for more photos finally pincite pm a driver's meeting breaks the monotony race director john green explains race day procedures reit- erates that open-road racing is the most dan- gerous form of driving known to mankind and tells everyone to have fun the final nine-hour countdown begins it’s not as though time is running out for turner it’s just that charlie no longer fo- cuses all of his energy on keeping things in one piece - his professional career has tak- en a 180-degree turn now in his career he's interested in blowing things up - things like scud missiles the project we're working on is a ground-to-air missile better than those used in desert storm so far we have a percent success ratio against incom- ing missiles charlie says offhandedly barly sunday morning a truck stop is des- ignated as the staging area at am groups of racers are clustered into their respective speed brackets and the fastest group convoys first to the starting area a desolate spot on the high desert it is surrounded by pine trees and traces of snow on the highest elevations cars will start at one minute intervals with the fastest cars first turner will be about the 25th car off the line but first course workers make a safety sweep of highway the only thing to do while waiting is evaluate the variety of drivers and the variety of cars that wait in the starting area charlie turner is a study in diversity in contrast to his seat-of-the-pants decision to go racing he followed his engineer sens es to ensure that his cobra was delivered to him his way he politely refused thé dealer’s offer to prep the car after its four-point land- ing in ardmore the car too is a study in diversity charlie races in comfort - sur- rounded by grey leather seats with the op- tion of cueing up his favorite compact disc on the stereo system of course the fire ex- tinguisher mounted on the kick panel and a full-race rollbar counter the luxury hurry up and wait a race veteran com ments these things never start on time piercing the silence two fighter jocks from the nearby air base break the monotony with a high- speed fly-by in f-16s turner wakes from a nap on the pre-grid before the race and finds himself staring into the four-inch eyeball of an espn video camera held by a chuckling videographer charlie at tempts an explanation i didn't sleep very well last night i woke up pincite am and did some course calculations at am it was time to haul the car to the staging area the trip to nevada is the second time in twelve months turner has indulged in the newly discovered passion of transporting a car from his 57-acre farm in northern alabama to a starting line on the other side of the country the first time father and son loaded josh’s '65 hardtop onto a trailer and participated in mustangs across america ‘the ultimate drive mm driving from sacramento california to charlotte north carolina that leisurely seven-day pace is a stark contrast of the blublocker - it will end less than minutes af- ter it begins while the odds of bending the bodywork on highway are significantly lower than in the tight quarters of a closed road course like those he took driving school on charlie notes that the challenge still exists one must maintain concentration while negotiating long straights that are sometimes punctuated by bumps that cause the cars to grab air most first-timers de- vote nail biting time to the prospect of driving through the narrows four tight turns on a two mile stretch of road winding through a gran ite canyon just past the 70-mile mark the ‘narrows’ corners aren't as bad as a tight turn on a road course but i'll slow to around 100mph to get through in one piece charlie says i may lose some time but i will still have miles to make it up before the fin- ish line turner will continue to negotiate the curves that life throws his way in the same manner he balances his career with favorite pastimes he considers returning to nevada in september but he does have other irons in the fire ---charlie finally gets the green flag pincite am and immediately goes for it finding top speed which exceeds 160mph at the finish charlie takes the checkered flag with his foot glued to the floorboard a slight frown ac- knowledges that he’ sec_36 seconds behind his tar- get time averaging dollar_figure mph it never entered my mind that i'd run out of gas i mean gallons to go miles easy charlie's pre-race strategy didn't factor in headwinds which doubled fuel consumption t was right on the money at the first three checkpoints but then i noticed the fuel gauge was going south i was forced to slow down to conserve fuel he says charlie continues i put my foot back in it for the last few miles because i figured it wouldn't be that far to walk i was hitting 160mph down the long stretches and the car handled like it was on rails during a post race inspection about a cup of fuel is found in the tank now i'm ready to race on a circle track charlie says after accepting his third place trophy at the awards banquet that capped off the nevada weekend he may be back for the event later in the year but next week- end charlie will take motorcycle safety lessons with son josh in order to maintain balance and variety the pitcher's mound may be ignored while there are missiles to de- stroy the '68 gt may continue to await a complete restoration while he and josh tour the alabama countryside on their new two- wheeled forms of transportation the reality for charlie turner is that there are still many new things to do and life’s adventures to en- joy joy we mustang lifestyles represents a new feature format in mustang monthly which illustrates how mustang owners enjoy their mustangs whether it be racing car shows or weekend trips this approach has been designed to display the flavor and variety of ‘ponycar enthusi- asts should you have a mustang lifestyles story to tell write to us at mustang monthly mustang lifestyles p o box lakeland florida mustang monthly date - -
